Citation Nr: 1747426	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for coronary artery disease (CAD), currently evaluated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, with service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran's claim for a TDIU was denied in a May 2017 rating decision. However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability. Id. In this case, the Board has determined that the claim for TDIU was raised by the Veteran in a January 2013 Notice of Disagreement, due to the effects of service-connected PTSD and CAD, as these are the underlying disabilities at issue in this appeal. Therefore, the claim for a TDIU is properly before the Board.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS), with some supplemental documentation from the Virtual VA system. Thus, any future consideration of the Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

With respect to the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that the current record is insufficient to properly adjudicate this appeal. The Board notes that the issues on appeal require evidence of the current level of disability, and the effect on employability. However, the VA examinations of record are not sufficient to determine the current level of disability as they were performed in 2012. As such, the Board determines that additional examinations are necessary to adjudicate the Veteran's claims.

The Veteran seeks entitlement to TDIU, claiming that he has not been able to secure or maintain gainful employment since 2002. As unemployability is determined based on the effects of the Veteran's disabilities, in the aggregate, as well as level of education, special training, and past work experience, the AOJ will need evidence of these factors throughout the period on appeal. On remand, the Veteran should be afforded an additional opportunity to submit a VA Form 8940 which provides necessary information for determining his level of education, special training, and previous work history.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records. Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

2. Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Request that he forward any additional employment records, or any other evidence, to VA to associate with the claims file or provide VA with authorization to obtain such records.

3. The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected PTSD. If upon examination, the examiner finds any evidence of changes in symptomology, to include duration, severity, and frequency, then he or she should include these findings in the report. These changes, if noted, should be considered in evaluating the level of the Veteran's disability since the initial diagnosis.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. In addition, the examiner must consider the lay statements of the Veteran's spouse regarding his symptoms and their duration. If the examiner rejects this evidence, the examiner must provide a reason for doing so. 

4. The Veteran should be afforded an examination to determine the current level of impairment due to his service-connected CAD. The Veteran's workload capacity should be determined by exercise testing unless medically contraindicated. If medically contraindicated, the examiner must state so and estimate METs for the effects of CAD only.

5. Thereafter, readjudicate the claims. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

